This is a companion case to Union Building  Loan Association v. Pratt (Tex.Civ.App.) 84 S.W.2d 781, this day decided. The two cases were tried together, but separate judgments entered, and separate appeals taken. The facts are almost identical, the only difference being in the description of the property involved *Page 785 
(both out of the same larger tract and within a few feet of each other, and same in quantity) and the party plaintiff. The statement of facts the same, and questions of law identical. Our holdings in the Pratt Case control here, and therefore the judgment is affirmed.